Exhibit 10.2

 

CHASE CORPORATION

 

Long Term Incentive Plan

Award Design and Grant Process

Fiscal Year Ending August 31, 2008

 

Key Provisions

 

·                  Long term incentive:  performance shares

·                  Performance measures:  Earnings Before Tax (EBT) as approved
by the Board of Directors

·                  Performance measurement period:  September 1, 2007 through
August 31, 2008

·                  Vesting:  2 years after performance measurement period
(August 31, 2010)

·                  Grant date:  first day of measurement period

·                  Stock price for award:  closing price for last trading day
prior to grant date ($17.27)

·                  Threshold:  the point at which an award is earned (80% of
target).  Between threshold and target the award increases on a pro-rata basis.

·                  Stretch area:  performance in excess of target awarded at a
higher rate (150% for 120% achievement) with no cap.

·                  Termination provisions

 

Termination Event

 

Vesting

 

Payment in Shares

Retirement

 

Pro-rated

 

Paid as scheduled

Voluntary

 

All shares forfeit

 

No payment

Without cause

 

Pro-rated

 

Paid as scheduled

With cause

 

All shares forfeit

 

No payment

Upon change of control

 

Acceleration at target

 

Paid at change of control

Death or disability

 

Pro-rated

 

Paid as scheduled

 

Example:

 

 

 

Grant 1000 performance shares

 

 

 

Stock price (8/31/07) is $17.27

 

 

 

Threshold is 80% of target

 

 

 

Stretch area pays out pro-rata at rate of 150% for 120% achievement.

 

 

 

Performance

 

EBT

 

Payout % of Target

 

Vesting Shares

 

Threshold

 

80% of Target

 

50%

 

500

 

Target

 

100% of Target

 

100%

 

1000

 

Stretch at 120%

 

120% of Target

 

150%

 

1500

 

 

--------------------------------------------------------------------------------


 

·                  Eligibility:  Recommended award levels @ Target

 

Participant

Shares @
Target

 

 

 

 

Peter R. Chase (CEO)

26,962

 

 

 

 

Adam P. Chase (COO)

9,357

 

 

 

 

Terry M. Jones (CMO)

6,809

 

 

 

 

Kenneth L. Dumas (CFO)

5,472

 

 

 

 

Total

48,600

 

 

Pre-tax expense at target is 48,600 @ $17.27=$839,322 spread over 3 years.

 

Award opportunities are set annually and the plan is subject to the approval of
the Compensation and Management Development (C&MD) Committee and may be modified
from time to time.

 

FY 2008 SCHEDULE

 

·                  Q4/07      Board approves continuance of plan and sets grant
date

·                  Q1/08      Goals and awards proposed by management for 2008

·                  Q1/08      C&MD Committee reviews and approves 2007 vesting
and 2008 plan

·                  Q1/09      Management presents assessment of goal achievement
and 2009 proposal

·                  Q1/09      C&MD Committee approves 2008 vesting and 2009
goals/awards

·                  Q4/10      Vested 2008 shares are released to participant

 

--------------------------------------------------------------------------------